Case 8:19-cv-02161-DOC-JDE Document 1-1 Filed 11/08/19 Page 1 of 7 Page ID #:8




                   EXHIBIT 1
     Case 8:19-cv-02161-DOC-JDE Document 1-1 Filed 11/08/19 Page 2 of 7 Page ID #:9
                                  Electronically Filed by Superior Court of California, County of Orange, 09/17/2019 01:00:39 PM.
                        DAVID H. YAMASAKI, Clerk of the Court By Mark Gutierrez, Deputy Clerk. 30-2019-0109850B-CU-BC-CJC ROA #2




 1    FRIEDMAN STROFFE & GERARD, P.C.
      ROBERT GERARD (SBN 131911)
 2        rgerard@fsglawyers.com
      RICHARD W. MILLAR, JR. (SBN 39777)
 3
          rmillar@fsglawyers.corn
 4    19800 MacArthur Boulevard, Suite 1100
      Irvine, California 92612
 5    (949) 265-1100 Phone
      (949) 265-1199 Facsimile
 6
 7    Attorneys for Plaintiff,
      COMPETENT SOFTWARE PVT. LTD.
 8

 9                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                    COUNTY OF ORANGE — CENTRAL JUSTICE CENTER

11
12    COMPETENT SOFTWARE PVT. LTD., a                                                Case No.          30-2019-01098508-0J-BC-CJC
      privately held company in New Delhi, India,
13                                                                                    Judge Theodore Hoi.Aard

14                             Plaintiff,
                                                                                                     COMPLAINT
15                 V.                                                                           [BREACH OF CONTRACT;
                                                                                                   COMMON COUNTS]
16    CORELOGIC SOLUTIONS, LLC, a
      California limited liability company; DOES 1
17    through 25, inclusive,
18
                               Defendants.
19

20
21
22

23

24
25

26

27

28
                                                                             1
                                                                         COMPLAINT                                                  Exhibit 1, Page 7
      3 878594.2
     Case 8:19-cv-02161-DOC-JDE Document 1-1 Filed 11/08/19 Page 3 of 7 Page ID #:10



 1                COMES NOW, Plaintiff and for causes of action against Defendants, and each of

 2    them, alleges as follows:
 3                                         FIRST CAUSE OF ACTION

 4                                            [Breach of Contract]

 5                                          (Against All Defendants)
 6                1.   At all times herein mentioned, Plaintiff Competent Software Pvt. Ltd., was and is

 7    a privately held company in in New Delhi, India, and was and is engaged in the business of

 8    providing data entry, software and related services to customers involved in the real estate

 9    industry.
10                2.   At all times herein mentioned, Defendant CoreLogic Solutions, LLC was and is

11    limited liability company organized and existing under and by virtue of the laws of the State of

12    California, with its principal place of business in the City of Irvine County of Orange, State of
13    California.

14                3.   The true names and capacities, whether individual, corporate, associate or

15    otherwise, of the defendants Does 1 through 25, inclusive, are at this time unknown to
16    Plaintiff who, therefore, sues said Defendants by such fictitious names, and Plaintiff will

17    amend this Complaint to show their true names and capacities when the same have been
18    ascertained.

19                4.    Plaintiff is informed and believes and on the basis of such information and belief

20    alleges, that at all times herein mentioned, Defendants, and each of them, were the agents,
21    servants and employees of the remaining Defendants, and of each other, and that at all times

22    herein mentioned, Defendants, and each of them, were acting in the course and scope of

23    such agency and employment.

24                5.    On or about October 16, 2008, Plaintiff and Defendant's predecessor, First

25    American Real Estate Information Services, Inc., entered into a written agreement entitled,
26    "Master Services Agreement," under which, among other things, Plaintiff would perform

27    certain data entry and software related services and Defendants and each of them would pay

28    for said services in accordance with invoices therefor. The agreement is specified

                                                      2                                     Exhibit 1, Page 8
                                                   COMPLAINT
      3878594.2
     Case 8:19-cv-02161-DOC-JDE Document 1-1 Filed 11/08/19 Page 4 of 7 Page ID #:11



 1    confidential. Plaintiff will attempt to obtain a sealing order prior to filing it. In or about 2010,
 2    Defendants and each of them, including Defendant CoreLogic Solutions, LLC, succeeded to

 3    the interests of their predecessor, First American Real Estate Information Services, Inc.,

 4    under the Master Services Agreement.

 5                6.    The Master Services Agreement provides, among other things, that each party

 6    thereto submits to the jurisdiction of any state or federal court sitting in Orange County,

 7    California, and waives any objection based on lack of personal jurisdiction, improper venue,
 8    or forum non-conveniens with respect to actions brought in the Orange County Superior

 9    Court.
10                7.    Plaintiff has performed all conditions, covenants, and promises required on its

11    part to be performed in accordance with the terms and conditions of the Master Services
12    Agreement and has so performed since the execution of the agreement.

13                8.    In or about March 2018, Defendants and each of them, pursuant to the terms of

14    the Master Services Agreement announced that they would discontinue Plaintiffs services by
15    September 3, 2018.

16                9.    On or about June 30, 2018, Defendants and each of them, breached the
17    contract by failing to pay Plaintiffs non-disputed invoice for services for June 2018, July 2018

18    and August 2018 relating to the termination of the contract on or about September 3, 2018.

19                10.   As a result of the breaches of contract by Defendants, and each of them,
20    Plaintiff has been damaged in the approximate sum of $878,952.70.
21                11.   The Master Services Agreement additionally provides, among other things, that
22    the prevailing party in any legal or other proceedings shall be entitled to recover from the

23    other party its costs incurred in connection with the enforcement of the agreement, including

24    but not limited to attorney's fees, expenses, and costs of investigation.
25    ///

26    ///

27    ///

28    ///

                                                     3                                      Exhibit 1, Page 9
                                                  COMPLAINT
      3878594.2
     Case 8:19-cv-02161-DOC-JDE Document 1-1 Filed 11/08/19 Page 5 of 7 Page ID #:12



                                          SECOND CAUSE OF ACTION

 2                                    [Work, Labor & Services Rendered]
 3                                          (Against All Defendants)
 4                12.   Plaintiff repeats and realleges each and every allegation contained in

 5    Paragraph 1 through 4, inclusive, and Paragraph 11 of its First Cause of Action and
 6    incorporates the same by reference as though fully set forth herein.

 7                13.   Within four (4) years last past, in Orange County, California, Defendants, and

 8    each of them, became indebted to Plaintiff in the agreed sum of $878,952.70, for work, labor

 9    and services performed by Plaintiff for Defendants, and each of them, at their special request.
10                14.   No payment has been made, although demand therefor has been made, and
11    there is now due, owing and unpaid the sum of $878,952.70, together with interest thereon

12    from June 2018 at the rate of ten percent (10%) per annum.
13                                         THIRD CAUSE OF ACTION

14                              [Reasonable Value of Work, Labor & Services]

15                                          (Against All Defendants)
16                15.   Plaintiff repeats and realleges each and every allegation contained in

17    Paragraph 1 through 4, inclusive, and Paragraph 11 of its First Cause of Action and

18    incorporates the same by reference as though fully set forth herein.
19                16.   Within four (4) years last past, in Orange County, California, Plaintiff performed

20    services for Defendants, and each of them, at their request and to pay the reasonable value
21    the

22                17.   The fair and reasonable value of the services provided by Plaintiff to

23    Defendants, and each of them, is at least $878,952.70.
24                18.   No payment has been made although demand therefor has been made and is

25    there now due and owing to Plaintiff the sum of $878,952.70, plus interest thereon since June
26    2018 at the rate of ten percent (10%) per annum.

27     //

28       I

                                                      4                                    Exhibit 1, Page 10
                                                   COMPLAINT
      3878594.2
     Case 8:19-cv-02161-DOC-JDE Document 1-1 Filed 11/08/19 Page 6 of 7 Page ID #:13



                  WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, as
 2    follows:
 3                1.    For the principal sum of $878,952.70;
 4                2.    For interest thereon at the rate of ten percent (10%) per annum from and after
 5    June 1, 2018;
 6                3.    For reasonable attorney's fees;
 7                4.    For costs of suit incurred herein; and
 8                5.    For such other and further relief as the Court deems just.
 9
10    Dated: September 17, 2019                           FRIEDMAN STROFFE & GERARD, P.C.
11
12                                                  By:
                                                           obert Gerard
13                                                        Richard W. Millar, Jr.
                                                          Attorneys for Plaintiff
14
                                                          Competent Software Pvt. Ltd.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      5                                  Exhibit 1, Page 11
                                                   COMPLAINT
      3878594.2
Case 8:19-cv-02161-DOC-JDE Document 1-1 Filed 11/08/19 Page 7 of 7 Page ID #:14

  1                                             VERIFICATION
  2
  3   STATE OF CALIFORNIA, COUNTY OF ORANGE
  4
  5               I have read the foregoing COMPLAINT [BREACH OF CONTRACT; COMMON
  6   COUNTS] and know its contents.
  7               I am an officer of Competent Software Pvt. Ltd., a party to this action, and am
  8   authorized to make this verification for and on its behalf, and I make this verification for
  9   that reason.
 10               The matters stated in the foregoing document are true of my own knowledge
 11   except as to those matters which are stated on information and belief, and as to those
 12   matters, I believe them to be true.
 13               I declare under penalty of perjury under the laws of the State of California that the
 14   foregoing is true and correct.
 15               Executed on September 112-2019 at New Delhi, India.
 16
 17
 18                                           SANJAY GARG

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      1
                                                VERIFICATION
      3878823 1




                                                                                           Exhibit 1, Page 12
